          Case 2:20-cv-01774-JMY Document 6 Filed 04/17/20 Page 1 of 1




                                  United States District Court
                                Eastern District of Pennsylvania

Lamont Lomax,                                   :
     Plaintiff,                                 :
                                                :      20-cv-1774-JMY
       vs.                                      :
                                                :
Vivint Solar Developer, LLC,                    :
        Defendant.                              :

                                                ORDER

       AND NOW, this 17th day of April, 2020, upon consideration of the letter forwarded to

Chambers on April 16, 2020 in which counsel for the Plaintiff requested an extension of time to

respond to the outstanding Motion to Dismiss and Compel Arbitration (ECF No. 4), it is hereby

ORDERED and DECREED that said request shall be GRANTED.

       Counsel shall have until May 1, 2020 to respond to the Motion to Dismiss and Compel

Arbitration that was filed on April 10, 2020.



                                                By the Court:

                                                  /s/ John Milton Younge
                                                Judge John Milton Younge
